DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 6, the recitation “a differential error amplifier circuit” is indefinite because it is not clear if “a differential error amplifier circuit” recited in the claim is in addition to “a first stage” and “a second stage” recited earlier in the claim, or  “a differential error amplifier circuit” recited in the claim belongs to any of the “first stage” and the “second stage” recited earlier in the claim.  Note that the disclosure discloses that a differential error amplifier 204 is part of the first stage (Stage 1) and a second stage (Stage 2), (see specification, paragraphs [0008]-[0009]).  Clarification and/or appropriated correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson et al. (USP 6,201,375).
For claim 1, Figure 2 of Larson et al. teaches an offset error correction circuit (9-11) configured to be coupled to a low-dropout (LDO) regulator circuit (2-6) that includes a feedback loop, an input  (3) for a voltage (VREF), and an output (12) for a regulated voltage VOUT (VOUT), the offset error correction circuit configured to generate an offset correction signal (12) as a function of a load current ILOAD (14) through the coupled LDO regulator circuit, the offset correction signal (12) being provided to the coupled LDO regulator circuit so as to adjust the open-loop gain of the coupled LDO regulator circuit.
For claim 2, Figure 2 of Larson et al. teaches a low-dropout (LDO) regulator circuit (2-6) including an input (3) for a voltage (VREF), an output for a regulated voltage VOUT (VOUT), and an offset error correction circuit (9-11) that generates an offset current IOFFSET (IOUT) as a function of a load current ILOAD (14) through the LDO regulator circuit, wherein the offset current IOFFSET (IOUT) produces a correction signal VOFFSET (8) that substantially offsets variations in the regulated voltage VOUT due to closed-loop operation of the LDO regulator circuit.
For claim 3, Figure 2 of Larson et al. teaches wherein the variations in the regulated voltage VOUT (VOUT 12) result from a low loop gain of the LDO regulator circuit (2-6).
For claim 4, Figure 2 of Larson et al. teaches wherein the LDO regulator circuit (2-6) includes a first stage (2) that includes the input for the voltage (VREF) and a second stage (4-6) that outputs the regulated voltage VOUT (VOUT 12), wherein the offset error correction circuit (9-11) is coupled to sense the load current ILOAD (14) through the input of the first stage (2).
For claim 5, Figure 2 of Larson et al. teaches wherein the LDO regulator circuit (2-6) includes a first stage (2) that includes the input (3) for the voltage (VREF) and a second stage (4-6) that outputs the regulated voltage VOUT (VOUT 12)  wherein the offset current IOFFSET generated by the offset error correction circuit (9-11) is applied to the second stage (4-6) to generate the correction signal VOFFSET(8).
Insofar as understood in claim 6, Figure 2 of Larson et al. teaches wherein the LDO regulator circuit (2-6) includes a first stage (2) that includes the input (3) for the voltage and a second stage (4-6) that outputs the regulated voltage VOUT (12),  wherein the offset current IOFFSET (IOUT) generated by the offset error correction circuit (9-11) is applied to the second stage (4-6) and summed with currents flowing through a differential error amplifier circuit (2) so as to substantially offset variations in the regulated voltage VOUT due to closed-loop operation of the LDO regulator circuit (2-6).
For claim 8, Figure 2 of Larson et al. teaches wherein the LDO regulator circuit (2-6) further includes an error amplifier (2) having a first differential input (“-”) and a second differential input (“+”) controlling the generation of the regulated voltage VOUT (12), the first differential input (“-”) configured to pass a current reduced by the offset current IOFFSET (IOUT) and the second differential input (“+”) configured to pass a current increased by the offset current IOFFSET (IOUT).
For claim 9, Figure 2 of Larson et al. teaches wherein the offset error correction circuit (9-11) includes: (a) a sense field effect transistor (FET) (10) configured to sense the load current ILOAD (14) through the LDO regulator circuit (2-6) and generate a sense current ISENSE (current through FET 10) as a function of the load current ILOAD (14); and (b) an offset current generator (9), coupled to the sense FET (10), configured to generate the offset current IOFFSET (IOUT) as a function of the sense current ISENSE (14).
For claim 12, Figure 2 of Larson et al. teaches a low-dropout (LDO) regulator circuit including: (a) an input (3) for a voltage (VREF); (b) an output (12) for a regulated voltage VOUT (VOUT); (c) an offset error correction circuit (9-11) that generates an offset current IOFFSET (IOUT) as a function of a load current ILOAD (14) through the LDO regulator circuit; (d) voltage regulation circuitry (2-6) including an error amplifier (2) having a first differential input (“-”) and a second differential input (“+”) controlling the generation of the regulated voltage VOUT (12), the first differential input (“-”) configured to pass a current reduced by the offset current IOFFSET (IOUT) and the second differential input (“+”) configured to pass a current increased by the offset current IOFFSET (IOUT), thereby substantially cancelling out variations in VOUT (VOUT 12) that would otherwise occur due to load regulation limitations of the LDO regulator circuit.
For claim 13, Figure 2 of Larson et al. teaches wherein the offset error correction circuit (9-11) includes: (a) a sense field effect transistor (FET) (10) configured to sense the load current ILOAD (14) through the LDO regulator circuit and generate a sense current ISENSE (current through FET 10) as a function of the load current ILOAD (14); and (b) an offset current generator (9), coupled to the sense FET (10), configured to generate the offset current IOFFSET (IOUT) as a function of the sense current ISENSE (14).
Allowable Subject Matter
Claims 7, 10, 11, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842